Citation Nr: 0120648	
Decision Date: 08/13/01    Archive Date: 08/16/01

DOCKET NO.  91-55 053	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida



THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

R. L. Shaw, Counsel

INTRODUCTION

The veteran had active military service from December 1941 
through October 1962.  He died on October [redacted], 1977.  The 
appellant is the veteran's widow.  

This matter is before the Board of Veterans' Appeals (Board) 
for further proceedings consistent with a May 10, 2000, order 
by the United States Court of Appeals for Veterans Claims 
(formerly the United States Court of Veterans Appeals) 
(Court) which vacated a December 16, 1997, Board decision 
denying the appellant's claim for service connection for the 
cause of the veteran's death and remanded the claim to the 
Board for readjudication.  

The Board's December 16, 1997, decision involved on appeal 
from a July 3, 1990, rating decision by the St. Petersburg, 
Florida, Regional Office (RO) of the Department of Veterans 
Affairs (VA) by which the RO denied the appellant's claim for 
service-connected death benefits.  The Board remanded the 
appeal to the RO on July 29, 1991, for additional evidentiary 
development and adjudication, and on December 16, 1997, the 
Board entered the decision upholding the denial of service 
connection for the cause of death.  The Board found that the 
veteran's terminal lung cancer had not been demonstrated 
until many years after discharge from service, that the 
evidence did not demonstrate a reasonable possibility that 
the cancer directly resulted from exposure to ionizing 
radiation during service, and that a service-connected 
disability did not cause or contribute to the veteran's 
death.  


REMAND

Change of law.  There has been a significant change in the 
law during the pendency of this appeal.  On November 9, 2000, 
President Clinton signed into law the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  This law redefines the obligations of VA with 
respect to the duty to assist and includes an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  This law 
also eliminates the concept of a well-grounded claim and 
supersedes the decision of the Court of Appeals for Veterans 
Claims in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order), which had held that the VA cannot 
assist in the development of a claim that is not well 
grounded.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the VCAA, or filed 
before the date of enactment and not yet final as of that 
date.  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, § 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  
See also Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  For these 
reasons, a remand is required.  

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.  

Factual and legal background.  The cause of the veteran's 
death at age 52 was metastatic squamous cell carcinoma of the 
lung which was discovered during a February 1977 
hospitalization at the St. Augustine General Hospital for 
surgery for an unrelated condition.  The cancer metastasized 
to the right hip and other locations and the veteran was 
given palliative care at the St. Augustine Hospital and at 
the VA Hospital in Gainesville, Florida.  During his lifetime 
the veteran did not establish service connection for any 
disability.  

A claim for dependency and indemnity compensation (DIC) filed 
by the appellant shortly after the veteran's death was not 
adjudicated because it was held that the appellant had not 
lived continuously with the veteran from the date of their 
marriage until his death.  The claim leading to the present 
appeal was subsequently filed by the appellant in February 
1990; the RO did not contest her status as the veteran's 
surviving spouse for VA purposes.  She reported therein that 
the veteran had served with a squadron in Japan during H-bomb 
testing in the early fifties.  She alleged that the veteran 
had been exposed to heavy radiation and had later been found 
to have radiation in his blood and body.  She related that 
his doctor, whose name she did not recall, had told him that 
this radiation would eventually take his life.  The Defense 
Nuclear Agency (DNA) confirmed the veteran's participation in 
Operation CASTLE in 1954 and provided estimates of the 
radiation dosages to which the veteran was likely exposed.  
The information provided by the DNA was forwarded to the VA 
Acting Chief Medical Director (CMD) for Environmental 
Medicine and Public Health, who concluded, in a report of 
radiation review dated in March 1993, that "there is no 
reasonable possibility that it is as likely as not that the 
veteran's lung cancer is related to his exposure to ionizing 
radiation."  The review concluded that it was "highly 
unlikely" that the malignancy could be attributed to exposure 
to ionizing radiation in service.  

The Board based its December 1997 decision on this opinion.  
The decision acknowledged the appellant's allegation that 
doctors had told her that the veteran's death had been 
directly caused by his exposure to a nuclear explosion in 
service but rejected the need for further VA action to 
document such opinions, finding that the probative value of 
such alleged opinions would be "minimal, at best," without 
demonstrated knowledge (by the veteran's doctors) of the 
veteran's actual activities in service and of the estimated 
dosages supplied by the DNA.  The Board cited Robinette v. 
Brown, 8 Vet. App. 69 (1995), as the basis for its conclusion 
that the VA had no further obligation to pursue vague and 
general evidence from unidentified sources.  

On review of this decision, the Court found that the record 
did not show that the appellant had been properly informed 
pursuant to Robinette that evidence of what doctors had told 
her regarding the veteran's death was necessary to support 
her claim and that there was no basis in the record for the 
Board's conclusion that the probative value of any such 
evidence would be "minimal, at best."  The Court vacated the 
Board's decision and remanded the case for a critical 
examination of the justification of the decision and 
readjudication of the claim consistent with the Court's 
order.  

Development required.  In general, service connection for a 
condition claimed to be caused by ionizing radiation exposure 
during service can be established in one of three ways.  
First, there are 15 types of cancer that may be service 
connected presumptively.  38 U.S.C.A. § 1112(c) and 38 C.F.R. 
§ 3.309(d) (2000).  Second, the law permits the granting of 
service connection for certain "radiogenic" diseases, 
including lung cancer, when it is determined that the veteran 
was exposed to ionizing radiation in service under certain 
specific circumstances, and when the veteran subsequently 
developed a radiogenic disease, provided that, in the case of 
lung cancer, such disease became manifest within five years 
or more after exposure.  38 C.F.R. § 3.311(b) (1996).  If 
these criteria are met, and if regulatory procedures 
established for determination of a dosage estimate establish 
that the veteran was exposed to ionizing radiation, the claim 
will be referred to the Undersecretary for Benefits for a 
determination as to whether a disease resulted from such 
exposure to ionizing radiation.  38 C.F.R. § 3.311(c) and 
(e).  Third, if service connection cannot be granted under 
either of the above provisions of law, it may nevertheless be 
established on a direct basis by submission of proof of 
actual direct causation.  Combee v. Brown, 34 F. 3d 1039 
(Fed. Cir. 1994).  The Court has held that where the issue 
involves medical causation, competent medical evidence is 
required to support the claim.  Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995); Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).  

In the present case, the veteran's squamous cell carcinoma of 
the lung is not included among the 15 categories of cancers 
qualifying for presumptive service connection under 
38 U.S.C.A. § 1112(c) and 38 C.F.R. § 3.309.  Lung cancer 
qualifies as a radiogenic disease by virtue of its inclusion 
in 38 C.F.R. § 3.311(b), but the opinion obtained pursuant to 
the regulatory procedures regarding a nexus between the 
carcinoma and the radiation exposure in service was adverse 
to the claim.  Therefore, in order for the appellant to 
establish service connection, she must provide medical nexus 
evidence that refutes the VA opinion of record or otherwise 
establishes that the veteran's fatal carcinoma was related to 
service.  

The VA is obligated by 38 U.S.C.A. § 5103 to inform a 
claimant of the need to produce evidence that would support 
the claim.  See Robinette, Id.  When the VA is on notice of 
relevant evidence, it is obligated to notify the claimant 
that such evidence is necessary to support the claim.  
Therefore, to comply with the order of the Court, the 
appellant must be accorded an opportunity to identify the 
physicians who are reported to have expressed opinions 
linking the veteran's fatal carcinoma to nuclear explosions 
in service and to obtain written statements from such 
physicians for the record.  The appellant should be advised 
of the requirements of the law with respect to the need for a 
medical nexus between current disability and military service 
and offered any assistance available from the VA consistent 
with the law in documenting such nexus, if in existence.

The appellant was represented on appeal to the Court by an 
attorney, Earnest C. Baynard III, who is not representing her 
in the continuing proceedings before the VA.  She is now 
represented by The American Legion, the accredited service 
organization that represented her before the VA at the time 
of, and before, the December 1997 Board decision.  In a 
lengthy brief to the Court and in a reply brief submitted in 
response to the Secretary's brief before the Court, Mr. 
Baynard presented extensive argument challenging the VA 
interpretation and application of VA regulations, especially 
as they apply to the reconstruction of dosage estimates and 
the methodology for applying them.  In conjunction with the 
original brief, the attorney submitted additional material, 
much of which is technical rather than legal in nature, for 
the purpose of refuting Government estimates of the dosage to 
which the veteran was exposed.  The publications consist of 
(according to the citations provided by the attorney) the 
following:  

Analysis of Radiation Exposure for Naval 
Personnel at Operation Castle, DNA TR-84-
6; 

Analysis of Radiation Exposure to Service 
Personnel on Rongerik Atoll Operation 
Castle, Shot Bravo (DNA 001-85-C-0101) 
April 1986; 

Nuclear Test Personnel Review Dose 
Reconstruction, in response to 
RFP-No. DNA001-R-92-0018; 

Health Effects of Exposure to Low Levels 
of Ionizing Radiation (BEIR V); 

Isotope Chart (Isotope's Project, LBNL, 
Berkeley and the Department of Physics, 
Lund University); 

RADIATION AND RADIOACTIVITY (University 
of Michigan Health Physics Society, 
Student's Division);  

D. Stockburger, Introductory Statistics; 
Concepts, Models, and Applications, 
Regression Models (Southwest Missouri 
State University WWW Version 1.0, revised 
February 19, 1998; 


United Nations Scientific Committee on 
the Effects of Atomic Radiation 
(UNSCEAR). Sources, Effects and Risks of 
Ionizing Radiation, New York:  United 
Nations, 1993, pp. 16-17; 

Chart, Bravo at H+1, Department of Energy 
Archives; 

1990 Recommendations of the International 
Commission on Radiological Protection, 
ICRP Publication No. 60 Annals of the 
ICRP, Pergamon Press, Oxford, 1991; and 

Department of Energy, Draft Environmental 
Impact Statement for the Production of 
Tritium in a Commercial Light Water 
Reactor, Appendix C-8.  

The foregoing material was presented to the Court and is not 
currently of record before the Board, and the Board is not 
obligated to consider evidence that is not of record.  The 
Board takes no position as to whether this material would 
have the effect of strengthening the appellant's claim if 
submitted to the VA.  However, as pointed out by the Court in 
its order in this case, where the Secretary is on notice of 
relevant evidence that may exist, he is obligated to notify 
the claimant of evidence necessary to support the claim.  To 
the extent that the Board has an obligation under the VCAA or 
Robinette, the Board finds that the appellant should be 
notified of the existence of this material so that she and 
her current accredited representative can make an informed 
decision as to whether to obtain it, with or without VA 
assistance, and present argument based on it in support of 
the claim based on ionizing radiation exposure.  



Where the record before the Board is inadequate, a remand is 
required.  Green v. Derwinski, 1 Vet. App. 121 (1991).  
Accordingly, the case is remanded for the following actions:  

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  

2.  The RO should contact the appellant 
and accord her an additional opportunity 
to identify all physicians who have 
expressed an opinion, either to her or to 
the veteran, to the effect that the 
veteran's carcinoma was the result of 
exposure to nuclear radiation during 
military service.  The appellant should 
be given an opportunity to obtain written 
statements of medical opinion from each 
physician identified.  

3.  The appellant should be advised of 
the existence of the documentary evidence 
cited by the attorney in documentation 
filed with the Court.  The appellant 
should be advised of her right to obtain 
and submit such material, if she so 
desires, and to offer argument based on 
such materials.  

4.  Thereafter, the RO should readjudicate 
the claim.  If the benefit sought on 
appeal remains denied, the appellant and 
her representative should be provided a 
supplemental statement of the case 
containing notice of all relevant actions 
taken on the claim for benefits, including 
a summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.  

Thereafter, the claim should be returned to the Board for 
further review on appeal, if in order.  No action is required 
of the appellant until she receives further notice.  The 
purpose of this remand is to obtain additional information.  
The Board does not intimate any factual or legal conclusions 
as to the outcome ultimately warranted in this appeal.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 

remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.


		
	ROBERT E. SULLIVAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


